DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 5/11/2021 has been considered as to the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baruzzo (WO 2013/124829 A1).  Baruzzo discloses an adjustable seat assembly for a motorcycle comprising a seat pan (14) having a first section (14) and a second section (22) and an adjusting device (28) wherein the first section of the seat pan has a fastening section configured for fixed and non-adjustable fastening of the first section to the motorcycle, and the adjusting device (28) is connected to the second section (22) and is configured to at adjust at least one of a height and inclination of the second section of the seat pan with respect to the first section.  With respect to claim 14, the adjusting device includes a support element (28) attachable to the motorcycle and configured to support the second section; the supporting element is configured to define at least one of the height and the inclination of the second section with respect to the first section.  With respect to claim 15, the supporting element (28) is replaceable.  With respect to claim .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baruzzo (WO 2013/124829 A1) in view of Inoue et al. (8,376,455).  As disclosed above, Baruzzo reveals all claimed elements with the exception of a fixed connection between the first section of the seat pan and a tank of the motorcycle.  Inoue et al. teaches a motorcycle with a tank, wherein a bracket element fixed connected a two piece seat structure to the tank of the motorcycle.  It would have been obvious to one of ordinary skill in the art to fix the seat pan structure to the tank as taught by Inoue since the tank is known to be located below the seat of the motorcycle and serves as an adjacent attachment point for providing seating support.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Harms (5,533,783) (note two piece seat support for motorcycle) and Hirose (4,560,038).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636